Exhibit 10.1

2008 Short Term Incentive Plan Description

The GTSI 2008 Short Term Incentive Plan provides a bonus opportunity to all its
eligible executive officers according to a formula based upon the Company’s
earnings before taxes (EBT). Participating executives are identified by the
Compensation Committee, and include the Company’s Named Executive Officers. The
annual short term incentive is intended to be paid or not paid primarily based
on actions and decisions taken for that fiscal year which directly affect
earnings, using a detailed formula and specific goals. Taxes are excluded
because tax payments are not related to annual decisions on business.

The actual formula applied to each eligible executive officer is based on the
executives’ overall market compensation analysis and is tied to overall Company
performance, a result that is not within the individual executive’s control.
Individual bonuses are calculated as a percentage of base salary and range from
30% to 70% (at 100% attainment) in the case of officers generally, other than
the Chief Executive Officer. The CEO is entitled to bonuses calculated at 95% of
his base salary (at 100% attainment).

Bonus payments are payable in the ratio of the percentage of the goal achieved
upon attainment of EBT. The Short Term Incentive Plan is an annual program set
up to reward Executives for hitting significant stretch profitability goals
throughout the calendar year. The program is measured in four quarterly segments
and weighted in the following manner:  1/4th (Q1), 1/4th (Q2), 1/4th (Q3), 1/4th
(Q4). The Short Term Incentive Plan has a minimum threshold that needs to be met
in order for a payout to be awarded and has a maximum payout of 350% of the
Executive’s eligible incentive.

Beginning at a given quarterly attainment level (either 100% or 125% to be
subsequently decided by the Committee), a portion of the amount earned over 100%
will be deferred to the end of 2008. If the Company meets and exceeds its annual
target by more than the determined attainment level, the deferred amount will be
paid (in cash or restricted shares as applicable) to the eligible Executives.
The deferred amounts will be deposited into a liquid money market account with
any accrued interest included in any subsequent payment to an eligible
Executive.

The nature of the business consistently delivers some revenue fluctuations
between quarters. In each quarter significant deals may be delayed in being
awarded due to funding delays at the client level. When this happens the
incentive awarded as measured by quarterly EBT results may not adequately
reflect the actual performance or work accomplished. The favorable look back
provision applied at both the end of each quarter and again at the end of the
year would allow the Company to reward the Executives for overall performance
and not be penalized by the quarterly lumpiness.

 

5